Citation Nr: 1644673	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  06-24 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, claimed as secondary to the service-connected residuals of shell fragment wounds of the left calf and foot with retained foreign bodies in the soft tissues or as secondary to medications taken for service connected disabilities.

2.  Entitlement to service connection for a right hip disorder, claimed as secondary to the service-connected residuals of shell fragment wounds of the left calf and foot with retained foreign bodies in the soft tissues.

3.  Entitlement to service connection for a left hip disorder, claimed as secondary to the service-connected residuals of shell fragment wounds of the left calf and foot with retained foreign bodies in the soft tissues.

4.  Entitlement to service connection for a left foot disorder, claimed as secondary to the service-connected residuals of shell fragment wounds of the left calf and foot with retained foreign bodies in the soft tissues.
5.  Entitlement to service connection for a left ankle disorder, claimed as secondary to the service-connected residuals of shell fragment wounds of the left calf and foot with retained foreign bodies in the soft tissues.

6.  Entitlement to service connection for a left knee disorder, claimed as secondary to the service-connected residuals of shell fragment wounds of the left calf and foot with retained foreign bodies in the soft tissues.

7.  Entitlement to service connection for a low back disorder, claimed as secondary to the service-connected residuals of shell fragment wounds of the left calf and foot with retained foreign bodies in the soft tissues.

8.  Entitlement to service connection for numbness of the left leg, claimed as secondary to the service-connected residuals of shell fragment wounds of the left calf and foot with retained foreign bodies in the soft tissues.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant had active service in the United States Army from April 1968 to April 1970, including seven months in Vietnam.  The Veteran was awarded the Purple Heart Medal for shell fragment wounds (SFW) sustained in Vietnam.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi in September 2006, and February 2009.

In April 2014, a Board videoconference hearing was held before the undersigned.  A transcript from that hearing is included in the evidence of record.  Thereafter, the Board remanded the case for additional development in October 2014.  The case has now been returned to the Board for appellate review.

The Board notes that the appellant's attorney submitted additional evidence to the Board in September 2016.  This evidence consisted of the report of emergency room treatment of the appellant in a private facility, in September 2016, for complaints of low back and right hip pain.  The RO has not had the opportunity to review this document and the appellant's attorney did not submit a waiver pursuant to 38 C.F.R. § 20.1304.  Pursuant to 38 U.S.C.A. § 7105(e)(1); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Honoring America's Veterans Act), Public Law No. 112-154, 126 Stat. 1165, new evidence is subject to initial review by the Board in the absence of a waiver when a substantive appeal is filed on or after February 2, 2013.  However, in this case, the Veteran filed his substantive appeals in November 2007, and May 2012, which was prior to February 2013, when the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 became effective.  

In addition, the Board finds that the document was duplicative of some of the evidence already considered by the RO in that the appellant's complaints of right hip pain without evidence of osteoarthritis were already of record.  Remand of the case to the RO for consideration of this evidence is accordingly not warranted and would only serve to unnecessarily delay final adjudication of the Veteran's right hip claim decided in the case below.  See 38 C.F.R. § 20.1304(c).  Furthermore, as the lumbar spine claim is being remanded, the RO will be able to review the newly submitted medical record.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

As noted in a Board remand issued in March 2016 on another matter involving this Veteran, the issue of entitlement to a monetary allowance under 38 C.F.R. § 1805 for the Veteran's daughter on account of spina bifida was been raised by the record in a statement included on a VA Form 21-4138 filed by the Veteran in October 2014.  That issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for disorders of the left foot, left ankle, left knee, left leg and low back are addressed in the REMAND portion of the decision below and they are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the appellant had a chronic stomach disorder during his active military service.

2.  No chronic stomach disorder was objectively shown within one year after the appellant's discharge from active military service.

3.  The preponderance of the evidence is against a finding that there is any relationship between any current chronic stomach disorder and the appellant's active military service, or any service-connected disability or treatment thereof.  

4.  The appellant is not diagnosed with any chronic right or left hip disorder.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a chronic stomach disorder, on theories of entitlement including direct, presumptive, secondary and aggravation, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for the establishment of service connection for a right hip disorder, on theories of entitlement including direct, presumptive, secondary and aggravation, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for the establishment of service connection for a left hip disorder, on theories of entitlement including direct, presumptive, secondary and aggravation, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The appellant submitted his service connection claims in June 2006.  The RO provided notice to the appellant regarding what information and evidence is needed to substantiate a claim for service connection (including secondary service connection), and what information and evidence must be submitted by the claimant, and what evidence VA would obtain in a June 2006 letter.  The letter informed him that VA would assist him in obtaining evidence necessary to support his claims, such as medical records, records from other Federal agencies, etc.  He was advised, under 38 C.F.R. § 3.159(b)(1), that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claims.  Moreover, medical opinions were obtained and the appellant was afforded the opportunity to submit additional argument.  The appellant was also afforded the opportunity to testify before the Board.

The appellant has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that where a claim has been substantiated after the enactment of the Veterans Claims Assistance Act (VCAA), the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues).  Neither the Veteran nor his attorney has alleged any prejudicial or harmful error in the notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in VA notice has been demonstrated in this case.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Notice addressing disability ratings and effective dates was also provided to the appellant in the June 2010 RO letter.  Furthermore, the appellant's service connection claims have been readjudicated - most recently in an October 2015 SSOC.  Mayfield, 444 F.3d at 1333. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  In this case, the appellant's service medical treatment records have been included in the claims file and reviewed.  VA treatment records have been associated with the claims file and reviewed, as have private medical treatment records and Social Security Administration (SSA) records.  The appellant was afforded VA medical examinations in January 2015, and addendum opinions were obtained in May 2015, and August 2015.  

A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the January 2015 VA medical examinations were conducted by health care professionals, and the associated reports with addendum opinions reflect review of the appellant's prior medical history and records.  The VA examination reports and addendum opinions included etiologic opinions and demonstrated objective evaluations.

The Board finds that the January 2015 VA medical examination reports with addendum opinions were each sufficiently detailed with recorded history and clinical findings.  In addition, it is not shown that either report or addendum opinion was in any way incorrectly prepared or that the VA examiner or reviewer failed to address the pertinent criteria for service connection.  As a result, the Board finds that additional development by way of another examination or medical opinion would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327; Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded adequate examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Furthermore, the appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide, and he was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.

A remand from the United States Court of Appeals for Veterans Claims (Court) or the Board confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Pursuant to the remand directives, VA records for the appellant were added to the claims file and he was afforded VA medical examinations.  Thus, the directives of the October 2014 Board remand have been substantially fulfilled.

In addition, the October 2014 Board remand directed the RO to issue an SOC as to the issues of entitlement to service connection for a SFW of the right lower extremity and for service connection for diabetes mellitus and peripheral neuropathy of the lower extremities claimed as due to herbicide exposure.  The RO issued the SOC in December 2014, but the Veteran did not submit any substantive appeal as to any one of those four issues.  Therefore, those issues are not before the Board and will not be addressed at this time.

The appellant was provided with notice as to the medical evidence needed for service connection, and the assistance VA would provide.  All relevant facts with respect to claim addressed in the decision below have been properly developed.  Therefore, there is no duty to assist that was unmet, and the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Merits of the Claims

The appellant is seeking service connection for a chronic stomach disorder he contends is due to the pain medication he was taking for his service-connected SFW residuals.  He is also seeking service connection for a bilateral hip disorder that he argues was caused by the service-connected SFW residuals.  He has provided written statements to that effect, as well as testimony he presented during his April 2014 Board videoconference hearing.

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases (such as arthritis) may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

When a veteran is found not to be entitled to a legal presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

During the pendency of these three claims and appeal, an amendment was made to the provisions of 38 C.F.R. § 3.310.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, supra, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of secondary service connection may be made.  

This had not been VA's practice, which suggests that the change amounted to a substantive change.  The present case predates the regulatory change.  Given what appear to be substantive changes, analysis of secondary service connection in the present appeal considers the version of 38 C.F.R. § 3.310 in effect before the change, which version is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made. 

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

A.  Stomach Disorder Claim

Review of the appellant's service medical treatment records reveals that he complained of experiencing diarrhea for two days in June 1969.  There is no further mention of any gastrointestinal complaints.  The appellant was afforded a service separation examination in March 1970, and his gastrointestinal system was described as clinically normal.

Post-service, the appellant underwent a VA pension examination in August 1970.  There was no mention of any problems relating to his stomach.  There were no abnormal findings relating to the digestive system.  In March 1998, the appellant underwent a VA psychiatric examination; he complained of having stomach problems and diarrhea.  The examining psychiatrist rendered a diagnosis of psychosomatic gastrointestinal disorder.  

A September 2004 VA medical treatment note included mention that the appellant had a history of GERD and peptic ulcer disease (PUD) and that he reported that he was bothered at times by heartburn.  A June 2003 VA treatment note states that the appellant was taking medication for peptic ulcer and reflux.  A September 2007 VA treatment note reflects that the appellant denied having any gastrointestinal symptoms such as abdominal pain.  In December 2007, he had a positive test for Helicobacter pylori (H. pylori).  Private medical treatment records dated in March 2008, and November 2008, indicate that the appellant denied experiencing any gastrointestinal symptoms such as diarrhea and constipation or changes in bowel habits.  An April 2009 VA treatment note states that the appellant had diarrhea that was mostly from his antacid.  An examination conducted for SSA purposes in July 2009, indicated that the appellant was being treated for acid reflux.  

The appellant underwent a VA gastrointestinal examination in January 2009.  He reported having had symptoms for approximately 15 years; these symptoms included diarrhea and accompanying umbilical pain.  He also reported the use of pain medications.  The examiner noted that the appellant had been treated in VA facilities during 2002 and 2003 for gastroesophageal reflux disorder (GERD), to include various medications.  The examiner also noted that use of non-steroidal anti-inflammatory drugs (NSAIDs) was not noted and that the appellant did not have any gastrointestinal complaints except for rectal bleeding that stopped after a hemorrhoidectomy in 2000.  

The appellant underwent a VA gastrointestinal examination in January 2015; the examiner reviewed the appellant's claims file.  After examining the appellant and reviewing the evidence of record, the examiner rendered a diagnosis of GERD.  The examiner also opined that it was not at least as likely as not that the appellant's GERD was proximately caused by service-connected disability.  The examiner noted that the appellant had received treatment for GERD as far back as 1999, and that he did not begin using NSAIDs on a regular basis until approximately 2004 or 2005.  In addition, the evidence indicated that the appellant was not using said medication on a daily basis in 2014.  The examiner further noted that the appellant had reported that he experienced GERD symptoms when he did not take his GERD medication even if he was not taking any NSAIDs at the same time.  Another physician reviewed the claims file in May 2015, and opined that the appellant's GERD was not related to his service-connected posttraumatic stress disorder (PTSD).  The doctor noted that no causal relationship between PTSD and the development of GERD had been shown medically.  The reviewing physician also opined that the GERD was not aggravated beyond its normal progression by the PTSD or the treatment of the left SFW residuals.  The reviewer stated that an upper endoscopy performed at a VA facility in July 2014 demonstrated normal findings with no mucosal abnormalities.  The only finding was a hiatal hernia which the reviewer noted was a structural abnormality and therefore not related to any service-connected disability or treatment thereof.  In addition, hiatal hernias are strongly related with GERD.

The Board has considered the Veteran's claim on a direct service-connection basis but finds that there is no probative competent evidence of record to establish any etiological relationship between the Veteran's active military service, including the in-service left lower extremity SFW.  In addition, the evidence does not persuasively show symptomatology related to any stomach or gastrointestinal disorder in service or for many years after service.  It was not until the late 1990s, almost 30 years after he completed his military career, that the Veteran was first diagnosed with any gastrointestinal disorder.  There is no persuasive credible evidence of record to indicate that the Veteran demonstrated any symptoms of a chronic stomach disorder within one year after his service discharge in April 1970, or that any such symptoms were continuous after service.  Thus, the evidence does not persuasively support a finding that the Veteran's claimed stomach disorder is related to his active duty based on continuity of symptomatology.  

Furthermore, neither the Veteran nor his attorney has submitted a medical opinion specifically linking the Veteran's PUD, GERD or hiatal hernia to any incident of service, to include any injury incurred from the SFWs.  The private and VA treatment records show documentation of GERD, PUD and a hiatal hernia between 1999 and 2014, but those records do not show a causal connection between the Veteran's gastrointestinal disorders and any in-service incident or any service-connected disability (SFW residuals of the left foot and calf and PTSD) or treatment therefor.  

On the other hand, the Veteran was afforded a VA medical examination in January 2015, and the examiner, after reviewing the claims file, concluded that it was less likely than not (less than 50 percent probability) that the GERD was related to any incident of service or to the service-connected SFW disability or treatment therefor.  Another VA physician opined, in May 2015, that the appellant's gastrointestinal disorders were not caused by or aggravated by the service-connected SFW residuals or PTSD or treatment therefor.  Those VA findings and opinions were based on a thorough and detailed examination of the claims file and were supported by adequate and persuasive rationales.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).

After consideration of the entire record and the relevant law and cases, the Board finds that the appellant's claimed stomach disorder is not related to his active service or to any service-connected disability or treatment therefor.  While it is apparent that the appellant did duffer from PUD, GERD and a hiatal hernia during the appeal period, the medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and/or severity of any such pathology and his service or any service-connected disability or treatment thereof.  The Board has scrutinized the record with a view towards ascertaining whether there is any basis (e.g., direct, presumptive, secondary or aggravation) to indicate that the claimed disorders were incurred by any incident of military service, but it has gleaned no such supporting evidence or suggestion thereof.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, supra (both for the general proposition that in claims involving presumptive service connection, the Board must also examine the evidence of record to ascertain if there is any other basis upon which to develop or grant the claim, including direct service connection).  See Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Roebuck v. Nicholson, 20 Vet. App. 307, 312-313 (2006).  

The Board has considered the Veteran's statements and those of his attorney about the etiology of the Veteran's claimed gastrointestinal conditions.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, supra. 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, a gastrointestinal disorder is not the type of disorder as to which a lay person can provide competent evidence on questions of etiology or diagnosis because it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Therefore, the Board cannot give decisive probative weight to the opinions of the Veteran or his representative about the origins of the Veteran's GERD, PUD or hiatal hernia because they are not qualified to offer such opinions.

For the foregoing reasons, the preponderance of the evidence is against the claim of entitlement to service connection for a stomach disorder.  The benefit-of-the-doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  Thus, the Board finds that the Veteran's claim for service connection for a stomach disorder must be denied.  

B.  Right and Left Hip Claims

As previously noted, a disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Court has held that the term "disability" as used in 38 U.S.C.A. § 1110 should refer to "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Review of the service medical treatment records for the appellant reveals no complaints of, treatment for or diagnosis of any right or left hip disorder.  The service separation examination of March 1970 did not include any findings of any right or left hip pathology.  

Post-service, the appellant underwent a VA pension examination in August 1970.  There was no mention of any problems relating to his hips.  There were no abnormal findings relating to the hips.  In March 1988, the appellant underwent a VA medical examination; radiographic examination of his pelvis was normal.  The appellant did not report any hip problems.  An October 2007 VA orthopedic surgery note indicated that the appellant had no pain on internal or external rotation of either hip.  The appellant underwent a VA joints examination in December 2008; the examiner reviewed the claims file.  The appellant reported having pain in his hips that the examiner noted was really in his lower back area.  Radiographic examination of each hip was accomplished and there were no findings of any hip pathology.  The examiner stated that the bilateral hip examination was normal and opined that the hip pain described by the appellant was actually radiated from his back.  During his July 2009 SSA physical examination, the appellant did not report any hip pain and no findings were made in relation to either hip on physical examination.

The appellant underwent a VA joints examination in January 2015; the examiner reviewed the claims file.  After examining the appellant and reviewing the evidence, the examiner stated that the appellant did not have any right or left hip disorder.  The examiner further stated that the appellant's hip pain was coming from his low back pain.  

While the appellant has complained of hip pain, pain alone, without any functional impairment or underlying diagnosis, is not a service connectable disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, dismissed in part by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Here there is no showing of any such functional loss.  While the appellant has made general complaints of pain in the hips, such allegations are outweighed by the repeated clinical findings of no objective hip pathology such as on the VA examination conducted in January 2015, and in the private and VA treatment records dated between 2003 and 2014. 

In the absence of proof of a current disease or injury, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  That said, the evidence does not demonstrate the appellant has a current diagnosis of any chronic right or left hip disorder or that he had any such diagnosis at any time during the appeal period.  While judicial interpretation of the matter of secondary service connection as embodied in 38 C.F.R. § 3.310 requires consideration of whether the service-connected disability either causes or aggravates another condition, because the appellant does not have a clinical diagnosis of any chronic right or left hip disorder, it cannot be said that his service-connected disability is etiologically related in any fashion.  As such, there is no basis on the current record to grant service connection for this claimed disability under any theory - direct or secondary. 

The preponderance of the evidence is therefore against the right and left hip service connection claims.  Since the preponderance of the evidence is against each one of these claims under all theories of service connection, the benefit of the doubt doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.). 


ORDER

Service connection for a stomach disorder is denied.

Service connection for a right hip disorder is denied.

Service connection for a left hip disorder is denied.


REMAND

In October 2015, the Board remanded the appellant's claims of entitlement to service connection for left foot, ankle, leg, knee and low back disorders for additional development.  That development was to include a VA examination wherein the examiner was supposed to answer specific questions.  In particular the examiner was to address whether or not any claimed disorder was related to the service-connected SFW residuals.  Pursuant to the Board remand, the appellant was afforded a VA medical examination in January 2015.  However, review of the associated report reveals that the examiner initially stated that the appellant did not have any current diagnosis associated with his complaints of left foot pain and then stated later on that the appellant had arthritis of the left foot.  The examiner likewise initially stated that the appellant had arthritis of the left ankle and then stated later on in the report that the appellant did not have arthritis of the left ankle.  The August 2015 addendum report did not address these discrepancies.

Once VA undertakes the effort to provide an examination when developing a service connection claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The RO obtained a medical opinion in January 2015.  However, as noted above, the examiner reported diametrically opposed findings relating to the left foot and ankle.  Clearly, then, the examiner's opinion is inadequate.

In Savage v. Shinseki, 24 Vet. App. 124 (2011), the Court held that in some circumstances VA has a duty to return for clarification unclear or insufficient examination reports.  In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  Here, clarification is needed; in particular, whether or not the appellant has any arthritis of the left foot or ankle that has been caused by or aggravated by the service-connected SFW residuals.  On remand, clarification as to these questions must be obtained.  

Based on the foregoing, the issues of entitlement to service connection for a low back disorder and a left knee disorder are inextricably intertwined with the Board's decision to remand the issues of entitlement to service connection for a left foot disorder and a left ankle disorder.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  It is therefore appropriate to defer consideration of the low back and left knee claims until the development requested is complete.  Accordingly, a decision on the claims for service connection for a low back disorder and a left knee disorder are deferred pending completion of the actions requested below. 

In addition, the Board also notes that the RO indicated in the October 2015 SSOC that the left leg claim was being denied because there was no diagnosis of record that related to the claimed left leg numbness.  However, review of the medical evidence of record reveals findings of neurological deficits in the left lower extremity that have been attributed to radicular manifestations of the low back pathology.  For example, in the VA joints examination of December 2008, and the VA joints examination of September 2009.  Therefore, the left leg numbness claim is inextricably intertwined with the low back claim.  

These considerations require the gathering of medical records and further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the AOJ is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to each claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore to ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford the appellant full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A and the implementing regulations found at 38 C.F.R. § 3.159 is completed.

2.  Ask the Veteran to provide the names and addresses of all medical care providers (private, VA, or other government) who have treated him for disabilities of the low back, left knee, left leg, left ankle and left foot since 1970.  After securing necessary releases, obtain all outstanding records. 

In particular, obtain all VA medical treatment records dated since 2014.

3.  If attempts to obtain records are unsuccessful, the Veteran and his attorney must be informed of the negative results, the attempts made to obtain the records and what further actions will be taken; and be given opportunity to provide the records himself.

      4.  After obtaining available records, arrange for review of the claims file by an orthopedist or orthopedic surgeon to determine whether the Veteran's current claimed back, left knee, left leg, left ankle or left foot pathology had its onset in service or is otherwise related to service or to the SFW residuals.  

The claims file must be reviewed by the physician.  The doctor must provide reasons for the opinion that takes into account the Veteran's reports of his history and symptoms.  If the reviewing physician determines that an examination is needed before the requested opinions can be rendered, schedule the Veteran for such an examination. 

The reviewing physician must provide an opinion that addresses all of the following:

      (a)  Identify all diagnosed low back, left knee, left leg, left ankle and left foot pathology and provide a date of diagnosis for each condition.  In particular, state whether or not the claimed left leg numbness is due to the low back disorder.
      
      (b)  Is any part of the Veteran's current low back, left knee, left leg, left ankle or left foot pathology causally or etiologically related to his active service from April 1968 to April 1970? 
      
      (c)  Was any low back, left knee, left leg, left ankle or left foot arthritis present within one year of April 1970?
      
      (d)  Is any part of the Veteran's current low back, left knee, left leg, left ankle or left foot pathology causally or etiologically related to his service-connected SFW residuals of the left calf and foot, to include by way of aggravation?  That is, is any condition caused by the SFW residuals or, from the time any such pathology was first identified to the present, if the condition was not caused by the SFW residuals, has the condition worsened beyond what would be expected of said pathology in general?

The physician must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any portion of the current low back, left knee, left leg, left ankle or left foot pathology is causally or etiologically related to the appellant's active duty, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.  

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If the physician cannot provide a requested opinion without resorting to speculation, the physician must state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the physician must identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.  

5.  Review the claims file and ensure that all indicated development actions have been conducted and completed in full.  If any additional development is necessary to re-adjudicate any issue on appeal, especially in light of any newly received records, that development must be done, including the scheduling of medical examination(s) and/or the obtaining of medical opinion(s).  If any development is incomplete, appropriate corrective action is to be implemented.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

6.  After completing the above action, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


